Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 8/7/2020. Applicants’ have amended claims 1, 5, 6, 8-13, 15, 18-21, 25-27 and have added new claims 31-37. In light of the claim amendments the rejections of record are withdrawn and new rejections have been made. Applicants’ arguments in regards to 103 rejections are addressed below. The ODP rejection (modified based on the new amendments) is maintained as Applicants’ have requested that the rejection be held in abeyance until otherwise patentable subject matter has been identified. The action is made non-final. The pending claims 1, 5, 6, 8-15, 18-22, 25-27, 31-37 are examined based on the merits herein. 




Response to Applicants’ Arguments
	103 rejection – De Bont, Cosmegen:
	Applicants’ argue that the required compound of formula I in De Bont is not dactinomycin. Furthermore, De Bont does not disclose or suggest that any of the "conventional" compounds, including dactinomycin, would be useful in the treatment of AML as a monotherapy.
	Cosmegen provides instructions for the treatment of specific types of cancers and nothing in Cosmegen teaches or suggests the treatment of AML. Applicants’ argue that the dose taught in Cosmegen is not for treating AML. Applicants argue that Applicants' invention is a monotherapy for treating AML comprising administering dactinomycin and De Bont, "is characterized by a triple or quadruple therapy. De Bont actually teaches that the compound of formula I along with one or more other "conventional" compounds are useful in the treatment of AML. Applicants submit that De Bont fails to implicitly teach or suggest administering only dactinomycin to treat AML. AML is not even mentioned in the entirety of Cosmegen. Moreover, there is nothing in Cosmegen that would have suggested to a POSITA to apply its disclosure to the treatment of AML with any expectation of success.

	In response, De Bont explicitly teaches that dactinomycin is a conventional compound useful in the treatment of AML. Hence, even without compound of formula I of De Bont, dactinomycin can be used in the treatment of AML.
	As to Cosmegen, one of ordinary skill in the art would have found it obvious to use dactinomycin in the amount taught in Cosmegen (15 ug/kg) as a reference point that has been shown to be useful in other cancers. One of ordinary skill in the art would have had a reasonable amount of success because determining result effective dosage amounts beneficially taught by Cosmegen for other cancers (e.g. 15 µg/kg), especially within the broad range instantly claimed, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. The document provides reference to dosage amounts for adults/children not to exceed 15 µg/kg/day. Hence, a person of ordinary skill in the art would have found it obvious to administer less than 15 µg/kg/day for the treatment of AML. The reference teaches that 
	Applicants’ argue that it would have been illogical for a POSITA to use Cosmegen to determine a suitable dose range to treat AML, a type of leukemia, since Cosmegen teaches that the use of dactinomycin leads to an increased incidence of leukemia. Accordingly, a POSITA would have found no motivation to use Cosmegen as suggested by the Examiner because this reference teaches away from using dactinomycin in treating leukemia at any dose, let alone treating AML at the dose recited in amended claim 1.

	In response, Cosmegen reference does not reach the level of a teaching away from using dactinomycin as suggested by Applicant. Cosmegen does not criticize, discourage, or discredit the use of dactinomycin composition in treating AML. Cosmegen's teaching in regards to an increased incidence of second primary tumors (including leukemia) is not a teaching away from the use of dactinomycin in specific to treating AML as other references have taught the benefits of dactinomycin in AML (e.g. De Bont, dactinomycin is a conventional treatment for AML. Cosmegen is an FDA approved chemotherapeutic drug. As with any medical treatment, there are potential benefits and potential risks. In general, if the benefits of a pharmaceutical drug outweighs the risks/side effects, the pharmaceutical agent will be used in the treatment. Cosmegen reference does not teach away the use of dactinomycin in AML provides warnings /risks associated with the drug. Further, Applicants have not provided any 
	Applicants’ argue that the combination of De Bont and Cosmegen does not teach or reasonably suggest the claimed dose range of between 1 and 30 µg/kg/day dactinomycin, inclusive of the endpoints, for treating AML with dactinomycin only, and the Examiner has not established a primafacie case of obviousness. Also, the Examiner's rejection is aided by hindsight analysis. There must be a rationale that would have guided a POSITA to combine De Bont and Cosmegen in the first place, and that combination must have made it obvious to a POSITA to achieve the instantly claimed invention with a reasonable amount of success. 

	In response, the claimed method would have been obvious from the teachings of De Bont and Cosmegen for the reasons discussed above and in the rejections. In response to the hindsight analysis, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the cited references are within the same field of endeavor, De Bont teach dactinomycin is a conventional compound useful in the treatment of AML. The rationale to combine Cosmegen with De Bont is that, Cosmegen teaches composition of dactinomycin, and its use in treating different types of cancer. The dose intensity per 2-week cycle should not exceed 15 ug/kg/day for five days. The reference establishes dosage amounts in general to be used. It would have been obvious to use 1-15 ug/kg/day (this dosage range falls within the instantly claimed amounts) as a reference point for treating AML in subjects. 

not for treating AML or any type of leukemia; (2) AML (or any type of leukemia for that matter) is not even disclosed in the entirety of Cosmegen; and (3) Cosmegen expressly warns that the use of dactinomycin leads to an increased incidence of leukemia following treatment.  Applicants argue that they have sufficiently established that the combination of De Bont and Cosmegen would not have suggested the claimed invention to a POSITA with a reasonable expectation of success. Applicants contend that the Examiner has not established a primafacie case of obviousness. 

	In response, Cosmegen does not lead away from the claimed invention because (i) the reference has been relied upon for teaching a dosage amount that can be used in general in subjects (ii) Cosmegen is an FDA approved drug that comprises dactinomycin (iii) it has antineoplastic effect and has been studied as a single agent and in combination therapy (iv) the primary reference explicitly teach that dactinomycin is a conventional compound useful for the treatment of AML. As to the warnings, Cosmegen teach that reports indicate an increased incidence of second primary tumors (including leukemia) following treatment with radiation and antineoplastic agents such as Cosmegen (p 6, para 2). This does not teach away the use of dactinomycin composition in the treatment of AML because it has been established by De Bont that it is a conventional treatment (which indicates that it has been tested for AML). Further, it is a general statement that second primary tumors occur following treatment with both radiation and antineoplastic agent. As with any medical treatment, there are potential benefits and potential risks. In general, if the benefits of a pharmaceutical drug outweighs the risks/side effects, the pharmaceutical agent will be used in the treatment.
	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 5-6, 8-14, 20-22, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. (US 20060111358) in view of Cosmegen (https://www.accessdata.fda.gov/ drugsatfda_docs/label/2012/050682s029s030lbl.pdf, 2012).
The instant claims are to a method for treating acute myeloid leukemia (AML) in a subject in need thereof comprising administering to the subject between 1 and 30 µg/kg/day of dactinomycin, inclusive of the endpoints.
De Bont explicitly teach that dactinomycin is a conventional compound useful for the treatment of acute myeloid leukemia [0049]. 
De Bont do not explicitly teach the amount as in the instant claims for treating AML.
Cosmegen teaches the composition comprising dactinomycin, it is a sterile
lyophilized powder for injection and each vial contains 0.5 mg of dactinomycin and 20 mg of mannitol (see p 1, last three lines). The reference teaches that actinomycins are cytotoxic, they have an antineoplastic effect which has been demonstrated in experimental animals with various types of tumor implants and this cytotoxic action is the basis for their use in the treatment of certain types of cancer (see pa 2, para 2). Further taught is that a wide variety of single agent and combination chemotherapy regimens with Cosmegen has been studied (seep 2, Clinical Studies). In page 10, the reference teaches under 'Dosage and Administration', in para 6-7, that the dose intensity per 2 week cycle for adults or children should not exceed 15 µg/kg/day intravenously for five days; a wide variety of single agent and combination chemotherapy regiments with Cosmegen may be employed. Further the reference 
From the teachings of De Bont one of ordinary skill in the art would have found it obvious to use in treating AML with dactinomycin. As to the amount, Cosmegen document teaches a composition comprising dactinomycin, and not to exceed an amount of 15 µg/kg/day for five days in therapy and it would be administered intravenously. One of ordinary skill in the art would have found it obvious to administer an amount up to15 ug/kg/day in treating AML. One of ordinary skill in the art would have been motivated to combine the prior art teachings is to achieve therapeutic effects in patients. Thus claims 1, 5-6 would have been obvious over the combined prior art teachings. As to claims 8-14, 31-35 it is noted that the claims are to specific dosage regimen and it is within the skill of an artisan to adjust the dosage regimen, a clearly result effective parameter to administer for one or two or six treatment cycles and the interval between two weeks or four weeks based on the patient's condition, age, and other factors. As to claim 20-21, De Bont teaches parenteral and enteral route of administration. Hence, the composition can be administered systemically and by intravenous injection or infusion. As to claim 22, De Bont teaches treating AML in mammals, which include patients with the age ranging from 50-70 years, and one of ordinary skill in the art would have found it obvious to treat AML in those subjects as well. 


s 25-27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. (US 20060111358) in view of Cosmegen (https://www.accessdata. fda.gov/drugsatfda_docs/label/2012/050682s029s030lbl.pdf, 2012) and further in view of Etsey (Leukemia, 2012, 26, 861-869).
De Bont and Cosmegen as discussed above.
	The references do not teach dactinomycin administration after relapse with another therapy or when the subject did not respond to another treatment. 
Etsey teaches that all patients with AML required supportive therapy, principally transfusions and antibiotics. There are three options for management of AML, standard therapy, investigational therapy or no therapy with supportive care (see p 861, Introduction, lines 1-5). The principal cause of therapeutic failure even in patients aged >75 years is resistance to therapy (See Abstract). Etsey teach that death in AML is due to either treatment-related mortality or resistance to treatment. Etsey teach that who live at least 28 days but fail to enter complete remission (CR) or who relapse after achieving CR can be considered resistant (see p 861, col. 2, para 2, lines 1-3, 8-10). Etsey teaches azacitidine as one of the alternative options for treating AML (p 865, col. 1, para 2). 
From Etsey one of ordinary skill in the art would have found it obvious that (i) there is resistance to treatment in AML (ii) investigational therapy or standard therapy are different options for treating AML. Hence, one of ordinary skill in the art would have found it obvious to treat AML subjects to dactinomycin who did not respond to another therapy, e.g. azacitidine or who were resistant to specific therapy as a conventional therapy or as an investigational therapy or who relapsed after a specific therapy. One of . 

Claims 15, 18-19, 36 are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. (US 20060111358) in view of Cosmegen (https://www.accessdata. fda.gov/drugsatfda_docs/label/2012/050682s029s030lbl.pdf, 2012) and further in view Dawson (Haematologica, 2007, 92, 996-997). 
De Bont and Cosmegen as discussed above. 
The references do not teach the blood transfusion with the treatment of AML. 
Dawson teaches blood transfusion in patients with AML and is essential in the management of AML and further teach that transfusion support is integral to patient care (See p 996, col. 1, para 1, lines 6-7).  
	From Dawson one of ordinary skill in the art would have found it obvious to administer blood transfusion in an AML subject administered with dactinomycin. One of ordinary skill in the art would have been motivated to provide blood transfusion in AML subjects for the management of AML. It is routine and obvious to administer the blood transfusion in AML therapy simultaneously or sequentially based on the supportive care that the patient requires. Thus, claims 15, 18 would have been obvious over the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 8-15, 18-22, 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. 10335416 ('416).
The instant claims as discussed above.

From the reference patent teachings one of ordinary skill in the art would have found it obvious to use dactinomycin (1-30 µg/kg/day, inclusive of the endpoints) in treating AML in subjects. In addition, it would have been obvious from the reference claims in regards to the dosage regimen, treatment cycles, route of administration and blood transfusion during dactinomycin therapy. Thus, claims 1, 5, 6, 8-15, 18-22, 31-36 are addressed. 






	The instant claims as above. 
	‘416 reference claims as above. 
	The reference patent is not explicit in teaching wherein the subject did not respond to another cancer treatment, did not respond to azacitidine, subject relapsed after treatment with another cancer therapy, e.g. azacitidine. 
	Etsey teachings as discussed above. 
	From Etsey one of ordinary skill in the art would have found it obvious that (i) there is resistance to treatment in AML (ii) investigational therapy or standard therapy are different options for treating AML. Hence, one of ordinary skill in the art would have found it obvious to treat AML subjects to dactinomycin who did not respond to another therapy, e.g. azacitidine or who were resistant to specific therapy as a conventional therapy or as an investigational therapy or who relapsed after a specific therapy. One of ordinary skill in the art would have been motivated to do so is to provide therapy in such patients. Thus 25-27 would have been obvious over the prior art teachings. As to claim 37, one of ordinary skill in the art would have found it obvious to provide the subjects with dactinomycin after a subject relapsed after treatment with azacitidine because AML patients respond to cancer treatments differently. Etsey teach there can be relapse after any treatment in AML. One of skilled in the art would have been motivated to treat such patients with dactinomycin to provide therapeutic benefits.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627